                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

GABRIEL R. HULL, on behalf of himself and           )
all others similarly situated,                      )
                                                    )
              Plaintiff,                            )
                                                    )
                                                    )
v.                                                  )       No. 3:16-CV-232-TAV-DCP
                                                    )
DELOY MILLER, et al.,                               )
                                                    )
              Defendants.                           )

                              MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Withdraw as Counsel [Doc. 203], filed by Attorneys

Perrie M. Weiner, Edward Totino, Kirby Hsu, Stephen Marcum, Amanda Fitzsimmons, and

Michael Piazza (“Movants”), who all represent Defendant David Hall. Movants state that

Defendant Hall has advised them that he wishes to proceed pro se. Defendant Hall has signed a

Consent to Withdrawal of Counsel [Doc. 203]. Finally, the Motion includes Defendant Hall’s

current mailing address and telephone number.

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                      (1) File a motion with the Court requesting permission to
                      withdraw as counsel of record;

                      (2) Include in the motion the current mailing address and
                      telephone number of the client;

                      (3) Unless the motion is signed by both the attorney and the
                      client or a consent to the withdrawal signed by the client is
                       attached to the motion, provide a copy of the motion to the
                       client at least 14 days prior to the date the motion is filed;

                       (4) If a hearing date on the motion is set, certify in writing to
                       the Court that the client was served at least 7 days before the
                       hearing with notice (i) of the date, time, and place of hearing
                       and (ii) that the client as a right to appear and be heard on
                       the motion; and

                       (5) Certify to the Court that the above requirements have
                       been met.

       The Court finds that the Motion to Withdraw as Counsel fully complies with the Local

Rules. Accordingly, the Motion to Withdraw as Counsel [Doc. 203] is GRANTED. The Court

expects Movants to provide copies of any relevant documents to any future counsel for the

Defendant Hall or directly to Defendant Hall upon request. Attorneys Perrie Weiner, Edward

Totino, and Kirby Hsu with the law firm of Baker & McKenzie, LLP; Attorney Stephen Marcum

with the law firm Marcum & Petroff; Attorney Amanda Fitzsimmons with DLA Piper LLP; and

Attorney Piazza with the law firm of McDermott Will & Emery LLP are RELIEVED of their

duties as counsel for Defendant Hall.

       Defendant Hall is hereby ADMONISHED that he is DEEMED to be proceeding pro se.

Until he obtains substitute counsel, it is his obligation to stay up to date on the status of this case

and comply with the deadlines set by the Court. Likewise, if he elects to proceed in this case

without an attorney, he is responsible for complying with all deadlines set by the Court and

responding to any requests for relief by other parties, see E.D. Tenn. L.R. 7.1. Defendant Hall,

like any other party, will be expected to comply with the Federal Rules of Civil Procedure, the

Local Rules, and the Court’s Orders. The Clerk of Court is DIRECTED to mail a copy of this

Memorandum and Order to David Hall at the address provided in the Motion to Withdraw [Doc.
203] and to update ECF accordingly. Further, the Motions to Withdraw [Docs. 200 and Doc.

201]1 are DENIED AS MOOT.

       IT IS SO ORDERED.

                                                  ENTER:

                                                  _______________________
                                                  Debra C. Poplin
                                                  United States Magistrate Judge




       1
       The Court notes that [Doc. 201] was docketed as a Revised Motion to Withdraw, filed by
Defendant Catherine Rector; however, the Motion pertains to Defendant David Hall.
